Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 26, 2021                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  162705 & (37)                                                                                         Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff,
  and
  JANE DOE,
                 Appellant,
  v                                                                  SC: 162705
                                                                     COA: 355332
                                                                     Wayne CC: 20-003749-AR
  DARRYL TROY HILLIARD,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 15, 2021 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 26, 2021
         s0323
                                                                                Clerk